 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NICKOLAS J. BARTH,

10                                   Plaintiff,            Case No. C18-897-RAJ-JPD

11            v.
                                                           ORDER GRANTING DEFENDANT’S
12    PATRICIA CHRISTIANSEN, et al.,                       MOTION TO DISMISS

13                                   Defendants.

14

15          The Court, having reviewed plaintiff’s complaint, the motion of the Washington

16   Department of Corrections (“DOC”) to dismiss all claims asserted against it in this action, the

17   Report and Recommendation of the Honorable James P. Donohue, United States Magistrate

18   Judge, any objections thereto, and the remaining record, hereby finds and ORDERS:

19          (1)     The Report and Recommendation is approved and adopted.

20          (2)     The DOC’s motion to dismiss (Dkt. 12) is GRANTED, and all claims asserted

21   against the DOC are dismissed, with prejudice, for failure of plaintiff to state any cognizable

22   claim for relief against this defendant.

23
     ORDER GRANTING DEFENDANT’S
     MOTION TO DISMISS - 1
 1          (3)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for

 2   defendants, and to the Honorable James P. Donohue.

 3          DATED this 20th day of December, 2018.

 4

 5

 6
                                                          A
                                                          The Honorable Richard A. Jones
 7                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING DEFENDANT’S
     MOTION TO DISMISS - 2
